    Case 1:19-cv-01440-ST Document 41 Filed 10/21/19 Page 1 of 1 PageID #: 150


                                             CIVIL MINUTE ENTRY


BEFORE:                              Magistrate Judge Steven L. Tiscione


DATE:                                October 18, 2019


TIME:                                1:30 P.M.


DOCKET NUMBER(S):                    CV-19-1440 (ST)


NAME OF CASE(S):                     GOMEZ -V- NATURE’S WAY FOODS CORP., ET AL.



FOR PLAINTIFF(S):                    Zapada



FOR DEFENDANT(S):                    Stern



NEXT CONFERENCE(S):                  See rulings below



FTR/COURT REPORTER:                  2:00 - 2:10

RULINGS FROM FAIRNESS HEARING:

Having presided at the fairness hearing, and having reviewed the settlement agreement and plaintiff's letter dated September
23, 2019, Docket Entry 38, I find that "the agreement reflects a reasonable compromise of disputed issues [rather] than a
mere waiver of statutory rights brought about by an employer's overreaching." Le v. SITA Information Networking
Computing, USA, Inc., 2008 WL 724155 (E.D.N.Y. Mar. 13, 2008)(internal quotations and citation omitted). See also
Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The Motion for Settlement Approval [38] is therefore
granted, the case is dismissed with prejudice and closed.
